

115 HR 1287 IH: Executive Order Transparency Act
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1287IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Mr. Krishnamoorthi (for himself, Mr. Blumenauer, Mr. Grijalva, Mrs. Watson Coleman, Mr. Swalwell of California, Mr. Espaillat, Ms. Lee, Mr. Raskin, Mr. Nadler, Mr. McNerney, Mr. Vargas, Ms. Frankel of Florida, Mr. Veasey, Ms. Kaptur, Mr. DeSaulnier, Mr. Quigley, Ms. Jayapal, Ms. DeLauro, Mr. Gene Green of Texas, Mr. Cuellar, Mr. Correa, Mr. Perlmutter, Mrs. Dingell, Mr. Castro of Texas, Mr. Serrano, Mr. Keating, Mr. Capuano, Mr. Higgins of New York, Mr. Tonko, Mr. Price of North Carolina, Mr. Cicilline, Mr. Peterson, Mr. Vela, Mr. Hastings, Mr. Cummings, Ms. Clark of Massachusetts, Mr. O'Halleran, Ms. Plaskett, Mr. Lawson of Florida, Mr. Peters, Mr. Gonzalez of Texas, Mr. Brown of Maryland, Mr. Danny K. Davis of Illinois, Mrs. Torres, Mr. Panetta, Ms. Bonamici, Mr. Thompson of California, Ms. Matsui, Mr. Nolan, Mr. Evans, Mr. Suozzi, Ms. Brownley of California, Ms. Velázquez, Mr. Clay, Mr. Neal, Mr. Lynch, Ms. Judy Chu of California, Mr. Garamendi, Ms. Hanabusa, Ms. Eddie Bernice Johnson of Texas, Mr. Lewis of Georgia, Mr. Carson of Indiana, Mr. McGovern, Mr. Brendan F. Boyle of Pennsylvania, Mr. McEachin, Mr. Cárdenas, Mr. Engel, Mr. Welch, Ms. Barragán, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require that any Executive order be published on the White House website not less than 72 hours
			 before the Executive order is signed.
	
 1.Short titleThis Act may be cited as the Executive Order Transparency Act. 2.Posting requirement for Executive ordersNot less than 72 hours before signing any Executive order, the President shall publish the Executive order on the White House website.
		